DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              TROY BRYANT,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2813

                           [January 9, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara Anne
McCarthy, Judge; L.T. Case No. 89-16457 CF10A.

   Troy Lee Bryant, Bushnell, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.